Case 8-18-78630-|as Doc 1-2 Filed 12/31/18

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Levm Maurlclo Arto|a Canales
Flr\t Narne M|ddla Narne Las‘. Nema
Debtor 2
(Spouse, il filing) Flru Name Midale Name Las'. Namo
Uniied States Bankruptcy Court for the: Eastem District of Ne“' Y°rk
tstate]
Case number
(lf known)

 

OfHCia| Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Eiiiei’ed 12/31/18 12234:51

El Check if this is an
amended hling

12/15

" Be as complete and accurate as poesible. Use Part 1 for creditors with PRlOR|TY claims and Part 2 for creditors with NONPR|ORlTY claims.
Llst the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Officla| Form 106A/B) and on Schedule G: Executory Contracts and Unexplred Leases (Ofi'icial Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedu/e D: Credltors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuatlon Page to this page. On the top of

any additional pages, write your name and case number (if known).

m Llst All of Your FR|ORITY Unsecured Clalms

 

1. Do any creditors have priority unsecured claims against you?

m No. Go to Part 2.
n Yes.

 

 

 

 

 

 

2.1
Friority Creditors Name
Number Streel
City Slate ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

a Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

2. _ 'List al|;of your priority_unsecured claims. if a creditor has more than one priority unsecured claim. list thre_creditor separately for each claim. For ,
j e`ach'claim listed, identify what`type of claim it is. if a claim has bothpriority and nonpriority amounts, listthat claim here and show both priority and ` .,
' nonpriority,amounts. As much as possible,' list the claims in alphabetical order according to the creditor’s name. if you have more than-two priority
unsecured claims. lili out the Continuation Page of Part 1. |f more than one creditor holds a'particu|ar claim, list the other creditors in Part 3.

' (For an explanation 'of'each type of claim, see the instructions for'this form in the instruction booklet.)

 

Last 4 digits of account number __ 5 5 5

 

When was the debt lncurred?

As of the date you tile, the claim is: Check all that apply.
n Contingent

Cl unliquidated

n Disputed

Type of PRlOR|TY unsecured c|alm:
n Domestic support obligations
Cl Taxes and certain other debts you owe the government

m Claims for death or personal injury while you were
intoxicated

 

 

 

 

 

 

Who incurred the debt? Check one.

Cl Debtor 1 only

El Debtor2 only

l:l Debtor 1 and Deblor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?
n No
n Yes

 

 

n N° El Oiher. Specify
Cl Yes
il Last 4 digits of account number __ __ _ _ 5 5 5
Priority Creditore Name
When was the debt incurred?
Number street
As of the date you file, the claim is: Checl< all that app|y.
n Contingent
city state zlP code U Unliquidated

|:l Disputed

Type of PRlOR|TY unsecured claim:
cl Domestic support obligations
cl Taxes and certain other debts you owe the government

n C|aims for death or personal injury while you were
intoxicated

m Oiher. Specify

 

 

Ofiicial Form 106E/F

Schedu|e E/F: Credltors Who Have Unsecured C|alms

page 1 nfl

 

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Entei’ed 12/31/18 12234:51

Mauricio Arto|a Canales

Debtor 1

 

First Name Middle Nam Lmt Name

m L|st All of Your NONPR|0R|TY Unsecured Claims

Case number tr/lincwn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpr|orlty unsecured claims against you?
n No. You have nothing to report in this part. Submit this forth to the court with your other schedules.
Yes
41 _l_ist all of your nonpriority unsecured claims ln the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
,nonpriori'ty unsecured claim, list the creditor separately for each claim For each claim listed, identify what type of claim it ls. Do not list claims already '
_ _ included-' ln_ Part 1 |f more than one creditor holds a particular claim. list the other creditors in Part 3. if you have more than three nonpriority unsecured ,
"claims nil out the Continuation Page of Part 2.
'1 Bank ofAmenca Last 4 digits of account number _l 3 7_ 8_ ],690_00
Nonpriority Credltors Name $
p0 Box 932233 When was the debt incurred? 10/2017
Number Street
E| Paso TX 79998
city state zlP code As of the date you fiie, the claim is: Check all that apply
cl Contingent
Who incurred the debt? Check one. a Uniiquidaied
)El Debtor1 only n Disputed
cl Debtor 2 only
cl Debtor 1 and Debtor2 only Type of NONPR|OR|TY unsecured claim:
U At least one of the debtors and another n Swdem loans
n check if this claim is for a community debt a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
ls me claim subject f° °"set? cl Debts to pension or profit~sharing plans, and other similar debts
h No b when Spec‘ify C|’Cdll Cal'd
Cl Yes
C-Z l Bm.ciays Bank Deiawai.e Last 4 digits of account number l 6_ 9_ §_ $ 0
Nonptiorily creditors blame When was the debt incurred?
125 S. Wcst St.
Number Street
wilmington DE 1930| As of the date you t”lle, the claim is: Check all that apply.
city state zlP code cl Contingem
who incurred the debt? check dnc. El unliquidated
)O Debtor1 only cl D'spmed
n Debtor2 onl
n named andyoeb¢°rz only Type of NONPR|OR|TY unsecured cialm:
n At least one of the debtors and another n Studenl loans
Cl Obligations arising out of a separation agreement or divorce
n Check if this claim is ior a community debt mai you did not report as priority claims
is the ciaim subject to offset? a Debts to pension or profit-sharing plans, and other similar debts
XJ No )Cl Other. specify Credit Card
m Yes
fs l Best Buy/CBNA l.asi 4 digits dr account number j 8_ 9_ 4_ 398.00
Nonpmmy emma blame When was the debt incurred?
PO Box 6497
Number Street
Si°“x Fa"s SD 57117 As of the date you fi|e. the claim is: Check all that appiy.
city state zlP code
Cl c t' t
Who incurred the debt? Check one. orr m,gen
n Un|lquidated
)Cl neptdr 1 only m Disputed
Cl Debtor 2 only
a D°b‘°" and Deb*°'? °"'Y Type of NoNPRloRlTY unsecured claim:
n At least one of the debtors and another
n Student loans
n Ch€¢k if thi!’» ¢laim is for a C°mmlmify debt Cl Obiigations arising out of a separation agreement or divorce
. ns ? that you did not report as priority claims
ls the claim subject to o et a Debts to pension or profit-sharing plans, and other similar debts
XJ N° )C| gininy Speciiy Charge Account
n Yes
Ofiicial Folrn 106E/F Schedule ElF: Credltors Who Have Unsecured Claims pageZ_ of L

Debtor 1

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Mauricio Arto|a Canaies

 

l-`irsi Name Midd|o Narne Last Name

Case number littman/nl

 

M Your NONPR|OR|TY Unsecured Cla|ms - Contlnuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'After listing any entries on,'this page, number them beginning with:4.5, followed by 4.6, and so forth.
4'4 5 2 3 0
Capitai One Last 4 digits of account number __ _ _ _ 3222.00
Nonpiiority Credltor's Name
. ' /2017
10700 Capltal Onc Way When was the debt incurred? 9
Number Street . _
Richmond VA 23060 As of the date you fiie, the claim rs. Check all that apply.
city Stale ZlP COde 0 C°mjngenf
Ci unliquidated
Who incurred the debt? Check one. n Dispmed
}CI Debtor 1 only
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
n Deblor 1 and Debior 2 only a S‘udem loans
m At least one of me debtors and another Cl Obiigations arising out of a separation agreement or divorce that
L-.l Check if this claim is for a community debt you d'd not re'_°°n as p"°my c|?'ms _ _
a Debts to pension or profit-sharing plans. and other similar debts
is the claim subject to offset? 19 ether Specify Crcdit Card
m No
l:l Yes
tS_| 0 l 9 6
Chasc/Bank One Card Last 4 digits of account number _ __ _ __ 53,333.00
Nonpriority Credltors Name
p0 Box 15298 When was the debt incurred? 2016
Number Street .
Wiimingmn DE 19850 As of the date you fiie, the claim is: Check all that app|y.
city state ziP code C| Coniingeni
Ci unliquidated
Who incurred the debt? Check one. 0 Disputed
m Debtor 1 only
n Debtor 2 only Type of NONPR|OR|TY unsecured claim;
cl Debtor1 and Deblor 2 only cl Student loans
n At least one of the debtors and another l:l Obiigations arising out of a separation agreement or divorce that
. . you did not report as priority claims
n Check if this claim ts for a community debt
Cl Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? § Oiher. Specify Credll Cal’d
)Cl No
n Yes
-6 0 6 2 5 s1,793.00
Citicards CBNA Last 4 digits of account number __ _ _ _
Nonpn`ority Credltors Name
' 01/2018
PO Box 6241 When was the debt incurred?
Numner street
. f ' ' : || | .
Sloux Fa“s SD 57117 As of the date you iie, the claim rs Check a that app y
City State ZlP Code 0 Cgriiii-igeni
' ill unliquidated
Who incurred the debt? Check one. n Dispured
XJ Debtor 1 only
l:l Debtor2 only Type of NONPR|OR|TY unsecured claim;
n Debtor 1 and Debtor2 only a Student loans
cl A' least °"e °f the debt°rs and a"°ther n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
cl check if this claim is for a community debt n Debts to pension or profit-sharing pians, and other similar debts
is the claim subject to offset? X] Oiiier_ grie¢iry Credit Card
)Cl No
Cl Yes

 

Oificial Form 106EIF

Schedule ElF: Credltors Who Have Unsecured Claims

 

Page3_ of ll_

CaSe 8-18-78630-|&8 DOC 1-2 Filed 12/31/18 Entered 12/31/18 12234:51

Debwr 1 Mauricio Artola Cana|es

 

Fir$t szs Middta Name Last Name

Case number (i/undwn\

m Your NONPR|OR|TY Unsocured Clalms - Cont|nuation Page

 

 

4.7 |
Comenity Capital Banl</BJS
Nonpriority Creditor's Name

listing'any`e'ntries:pnfthie page,'number:'themrbeginning With`4.5, followedby 4.§, and so fortht"' ‘ ' ‘ b ft : "

 

 

PO Box 182120
Number Street

Columbus OH 43218
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

Cl nebidr 1 and Debtor2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

 

Last 4 digits of account number 6_ 7_ 9_ 6_ $10,908.00

When was the debt incurred? 2016

As of the date you tile, the claim is: Check all that apply.

cl Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

El Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

m Other. Speciiy C'°dit Card

 

 

 

 

Who incurred the debt? Check one.

79 Debtor1 only

m Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

il No
n Yes

)a No
l:l Yes
'8 3 4 6 0

DSNB/Macys Last 4 digits of account number _ _ _ __ 50

Nonpriority Creditors Narne
PO Box 8218 When was the debt incurred?

N b s
:;lnf§;n mt OH 45050 As of the date you tile, the claim is: Check all that appiy.

City State ZlP Code n Con(ingem

Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured clairn:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

§ Other.Specify Charge Acc°um

 

4.9 l
Good Year l CBNA

Nonpn`ority Credltor's Name

PO Box 6497
Number Street

Sioux Falls SD 571 17
city state zlP code

Who incurred the debt? Check one.

}Cl Debtor1 only
m Debtor2 only
0 Debtor 1 and Debtor 2 only
Cl At least one of the debtors and another

El Check if this clalm is for a community debt

ls the claim subject to offset?

)O No
n Yes

 

Last 4 digits of account number 1__ 7_ 5 7

When was the debt incurred?

As of the date you fi|e, the claim is: Check all that app|y.

n Contlngent
n Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim;

Cl Student loans

n Obligaticns arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

XJ oiner. specify Charg€ A¢COunf

 

 

Ofticial Form 106E/F

Schedule ElF: Credltors Who Have Unsecured Claims

paget_ Of _11_

CaSe 8-18-78630-|&8 DOC 1-2 Filed 12/31/18 Entered 12/31/18 12234:51

Deb;°r 1 Mauricio Artola Canales

 

Fim Nima Mlddl¢ N¥ma LBM Nlme

Case number ir/idwni

m Your NONFR|QR|TY Unsecured Clatms - Contlnuation Page

 

 

4.10

 

 

Kohls Department Storc

After listing any entries _onithis page, number them beginning with 4.5, followed by 4.6, and so forth.‘ ‘

 

Nonprionty Creditoi*s Name
PO Box 3115

 

Number Street
Milwaukee Wl 53201

 

City Sl.ale Z[P Code

Who lncurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

n Check if this claim is for a community debt

lathe claim subject to offset?

 

l 1

Last 4 digits of account number _6__ 3__
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

0 Contingent
Ei unliquidated
n Disputed

Type ol NONPR|OR|TY unsecured claim.'

cl Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

D Debts to pension or profit-sharing plans, and other similar debts

m oiner.speciry Charge Account

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

)a Debtor1 only
n Debtor 2 only
El Debtor1 and oebtdr 2 only
a At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
a Yes

 

50 No
n ¥es
4.11 l
TDRCS/pur°nics Last 4 digits of account number _ _ _ _ 50
Nonpriority Credltor's Name
1000 Macanhur B|vd when WBS the dabt incurred?
NK:{“;;:~ah S"ee\ NJ 07430 As of the date you fi|e, the claim is: Check all that apply.
city state zii> code |:| Comingem
El unliquidated
Who incurred the debt? Check one. n oisputed
>Ei Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n S!udent loans
cl At |east one or me debtors and another n Obligations arising out of a separation agreement or divorce that
. . you did not report as priority claims
h
n check in ls claim is for a community debt n Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? § Oyher' Specify R¢VO\W"B ACC°“"[
10 No
n Yes
4.12 l s0
SearS/CBNA Last 4 digits of account number 3_ 3_ 5__ 5__
Nonpriority Credltors Name _ 7
PO Box 6282 When was the debt incurred
N;?:;; Fa"s street SD 57117 As of the date you file, the claim is: Check all that app|y.
Ciiy Slaie le code n Con[jngenf

Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

Cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

|:l Debts to pension or proiit-sharing pians. and other similar debts

XJ other. specify Chafg¢ ACCO“HI

 

 

Ofticial Form 106E/F

Schedule ElF: Credltors Who Have Unsecured C|aims

pageS_ of L

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Entered 12/31/18 12234:51

Mauricio Aitola Canales

Debtor 1
Firtt Namo Middie Name Last Name

w Your NONPR|QR|TY Unsecurod Clalms - Contlnuat|on Page

 

.13

 

 

Sear/CBNA

Ncnpriority Credltor's Name
PO Box 6282

Number Street
Sioux Falls SD 57117

City State ZlP Code

Who incurred the debt? Check one.

ja Debtor1 only
0 Debtor 2 only
13 Debtor1 and Debtor 2 only
a At least one of the debtors and another

a Check if this claim is for a community debt

ls the claim subject to offset?

After listing any entries on`thie page, number'them,beginning with 4.5, followed by 4.6, and so forth.

Case number tlr)tndwn)

 

4_1_§_6__ $5,607.00

Last 4 digits of account number
When was the debt incurred? 2016

As of the date you tile, the claim is: Check all that apply.

Cl contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

Cl Student loans

Cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify Cr°dit Card

 

 

 

 

Who incurred the debt? Check one.

h Debtor1 only
Cl Debtor 2 only
n Debtor1 and Debtor 2 only
n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

)D No
n Yes
4.14 l 6 7 9
SYNCB/American Eagl¢ Last 4 digits of account number __ _ _ 5_ 30
Nonprior'lty Credltors Narne
PO Box 965005 When was the debt incurred? 2017
Na";:;`do Stree! FL 32896 As of the date you file, the claim is: Check all that apply.
Cl!y State ZlP Cade a C°ntingent

|Il unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

0 Student loans

0 Obligations arising out of a separation agreement or dlvorce that
you did not report as priority claims

n Deth to pension or roflt-sharing plans, and other similar debts

h Other. Specify Crc it Card

 

 

 

 

Who incurred the debt? Check one.

)n Debtor1 only
n Debtor 2 only
cl Debtor1 and Debtor2 only
cl At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

 

 

il No
m Ves
. 15 s 2,066.00

SYNCB/JC Penney Last 4 digits of account number 2_ 4_ 5_ l__

Nonpriority Credltor's Name _ 2016
PO Box 965007 When was the debt lncurred?

Number Street . . _
Orlando FL 32896 As of the date you file, the claim is. Check all that apply.

City State ZlP Cocie a Contingent

C] unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

X.`l owen specify Chars€ Accoum

 

thcia| Form 106EIF

Schedule ElF: Credltors Who Have Unsecured Claims

Page6_ of L

 

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Debior 1 Mauricio Artola Canalcs

 

Fim Namo Mlddle Nzno Last Namo

Case number (t'lkrio\vrl)

z ¥our NDNPRIORlTY Unsecurod Clalms - Contlnuation Page

 

4. 16 l
SYNCB/Lowcs

After listing any entries on'this page, number thembeginnlng with 4.5, followed by 4.6, and so forth.

 

 

 

Nonpriority Credltors Narne

PO Box 965005
Number Slreet

Oriando FL 32896
City State ZlP Code

Who incurred the debt? Check one.

19 Debtor 1 only

n Debtor 2 only

a Debtor1 and Debtor 2 only

Cl At least one ol the debtors and another

Cl check ii this claim is for a community debt

le the claim subject to offset?

8982

Last 4 digits of account number

 

When was the debt incurred? 2018

As of the date you fi|e, the claim is: Check all that apply.

Cl Contingent
Ei unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

Cl Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

0 Debts to pension or proGl-sharing plans, and other similar debts

m Other. Specify Charg° A°c°um

 

 

 

 

Who incurred the debt? Check one.

39 Debtor1 only

n Debtor 2 only

a Debtor1 and Debtor 2 only

Cl At least one of the debtors and another

n Check if this claim is fora community debt
is the claim subject to offset?

ja No
a Yes
4. 17 l 3 2 4
` SYNCB/Old Navy DC Last 4 digits of account number _ _ _ 5_ 52,234_00
Nonpn'oril'y Creditot’s Name
PO Box 965005 When was the debt incurred? 2017
NE)r:-T;;do FL 32896 As of the date you file, the claim is: Check all that apply.
Cit)' state zlP code [‘_'| ewingth

El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as prion`ty claims

a Debts to pension or profit-sharing plans, and other similar debts

m Other, Specify Crcdit Card

 

 

 

 

 

 

 

 

)U No
a Yes
Ki 0 9 6 5 settle
SYNCB/O|d Navy DC Last 4 digits of account number _ __ ___ ___
Ndnprinriiy creditors Narne _
PO Box 965005 When was the debt lncurred?
Number Streel _ \ _
Orlando FL 32896 Ae of the date you file, the claim is. Check all that apply.
City State ZlP Code n Confingem
_ El unliquidated
Who incurred the debt? Check one. a Disputed
)Ei Debtdr 1 only
U Debior 2 only Type of NONPR|OR|TY unsecured claim;
g Debtor1 and Debtor 2 only cl Student loans
A' least °"° °f the debt°rs and an°me' Cl Obligations arising out of a separation agreement or divorce that
El Check if this claim is for a community debt you d'd not report as pn°"ty c'?'ms _ _
cl Debts to pension or proiit-shanng plans, and other similar debts
ls the claim subject to offset? m Other_ Specify Crcdit Card
}D No
n Yes
Oilicial Form 106E/F Schedule ElF: Credltors Who Have Unsecured C|aims page7_ of L

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Debtor 1 Mauricio Artola Cana|es

 

Firii blame Middlo Namo Last Namo

Case number (irlmdwni

m Your NONPR|OR|TY Unsecured Clalms - Contlnuatlon Page

'Af'fl¢i`

 

4.19

 

 

SYNCB/I`oysRUs DC

listing any entries on'thie page, number them beginning with 4.5, followed by 4.6, and so forth.

 

Nonpl'iority Credins Name
PO Box 965001

 

Number Street
Orlando FL 32896

 

City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

 

Last 4 digits of account number _ 6_?3 7 s3,987.00
When was the debt incurred? 2016

As of the date you file, the claim is: Check all that apply.

n Contingenl
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured clalm:

l:l Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L_-l Debts to pension or profit-sharing plans, and other similar debts

m Other,Specify Credit card

 

 

 

 

Who incurred the debt? Check orte.

}Q Debtor1 only
n Debtor2 only
cl Debtor1 and Debtor 2 only
cl At least one of the debtors and another

U Check if this claim is for a community debt

ja No
n Yes
wl 4 5 2 2
TD Bank NA Last 4 digits of account number _ _ __ _ 512,370.00
Nonpn'orily Creditors Name
32 Ch¢smut Su.eet When was the debt incurred? 2017
N mbe s
:gwi;ton met ME 04240 As of the date you file. the claim is: Check all that apply.
City State ZlP Code a Contingen[

El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreementh divorce that
you did not report as priority claims

El Debts to pension or p_rot'rl-sharing plans, and other similar debts

 

 

 

Nonpiiority Creditol’s Name
NCD-0450 OP Box

 

 

Number Sireet
Minneapolis MN 55440
City State ZlP Code

Who incurred the debt? Check one.

)D Debtor 1 only
n Debtor 2 only
n Debtor 1 and Debtor 2 only
cl At least one of the debtors and another

Cl check lftiiis claim is rcra community debt

ls the claim subject to offset?

70 No
n Yes

 

ls the claim subject to offset? § Olher_ Specify Credlt Card
)El No
cl Yes
.21 s0
0 8 2 2
TD Bank USA/I~arget Credit Last 4 digits of account number __ __ _ _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

0 Conlingent
Cl unliquidated
cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or pront-sharing plans, and other similar debts

XJ other specify Credit Card

 

Oihcial Form 106E/F

Schedule ElF: Credltors Who Have Unsecured Claims

 

pageS_ Of Ll_

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Entel’ed 12/31/18 12234:51

Debw, 1 Mauricio Arto|a Canales

 

Hrsl Narne Middie Name Last Name

Case number midway

m Your NCNPRlORlTY Unsecured Clalms - Contlnuation Page

 

4.22 l
l Member Services Fidelis Care New York

Att_er listing any'entrles on`this page, number them beginning with 4.5, followed by 4.6, and so forthl ' '

 

 

 

Nonpn’ority Credltors Name

480 Crosspoint Parkway
Number Slreet

Gctzville NY 14068
Ciiy State ZlP Code

Who incurred the debt? Check one,

3a Debtor1 only

El Debtor2 only

Cl Debtor1 and Debtor2 only

m At least one of the debtors and another

Cl Check ifthis claim is for a community debt

ls the claim subject to offset?

 

Last4 digits of account number i_ _9_ 6 0 s 170.00
When was the debt incurred? 7/3/20|8

As of the date you file, the claim is: Check all that apply.

L_.l Contingeni
n Unliquidaled
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

l:l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

El Deth to pension or profit-sharing plansl and other similar debts
m Other. Specify Med'cal

 

 

 

 

 

 

 

 

 

)a No
n Yes
_| Last 4 digits of account number _ _ _ __ 5
Nonpriority Creditol*s Name
When was the debt incurred?
N mbe s
n f treat As of the date you file, the claim is: Check all that apply.
City State ZlP Code n Contingent
n Unliquidaied
Who incurred the debt? Check one. n Disputed
Cl Debtor1 only
n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor2 only n Student loans
A' least one °"he debtors and an°'her n Obligations arising out of a separation agreement or divorce that
. did not report as priority claims
L_.l Check if this claim is for ommunl de you
a c ty m n Debts lo pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? C| cher_ Specify
cl No
0 \'es
423 L 4 d' ' f t b so
Carico lmemational ast lgits o accoun num er _ _ _ _
Nonpriority Creditofs Narne h d?
Wh ast e debti e
2351 w cypress creek Rd °“ "" "°""
Number street
A fthadate f`l ,theclaimi: h k llthata l.
Fort Lauderdalc FL 33309 s o you l 8 s C Ec a pp y
city State ZlP Code Cl Contingenl

Who incurred the debt? Check one.

)D Debtor1 only
a Debtor 2 only
Cl pabtorl and Debtor2 only
Cl At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

)Cl No
n Yes

 

n Unliquidaled
Cl Disputed

Type of NONPR|OR|TY unsecured claim;

a Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debls to pension or profit-sharing plans, and other similar debts

m Other.Specify Charge Card

 

 

thcial Form 106EIF

Schedule E/F: Credltors Who Have Unsecured C|aims

Page9_ Of _1_'_

Debtor 1

 

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Eiltei’ed 12/31/18 12234:51

First Name

Mauricio
M idd le Nama

Anola Canales

Last N ama

Case number trrknowrr)

List Others to Be Notified Ahout a Debt That You Already Llsted

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed ln Parts 1 or 2. For
exampla, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): U Part 1: Creditors with Priority Unsecured C|aims
Number S"°°l El Part 2: Creditors with Nonpriority Unsecured C|aims
Last 4 digits of account number _ _ _ _
city stale zlP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line _ of (Check one): Cl Part 1: Creditors with Priority Unsecured C|aims
N“"‘b°' 5"°°‘ U Part 2; Creditors with Nonpriority Unsecured
C|aims
_ Last 4 digits of account number _ _ __ __
city state zlP code
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line oi (Check one): Cl Part 1: Creditors with Priority Unsecured C|aims
N“"“°°' 5"°°* l:l Part 2: Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number__ _ _ _
city stale zlP code
On which entry |n Fart1 or Part 2 did you list the original creditor?
Narne
Line of (Check one): Cl Part1: Creditors with Priority Unsecured C|aims
N“"‘°°' sile°' Cl Part 2: Creditors with Nonpriority Unsecured
C|aims
_ Last 4 digits of account number_ _ _ _
city state zlP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U Part 1: Creditors with Priority Unsecured C|aims
N“"‘b°‘ S"°°‘ El Part 2: Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number _ _ _ _
City _Slgie ZIF’ Code
On which entry in Part1 or Part 2 did you list the original creditor?
Nam
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured C|aims
N'-'mb°’ 5"°°’ El Part 2: Creditors with Nonpriority Unsecured
C|aims
Last 4 digits of account number _ _ _ _
city state zlP code
N On which entry in Part1 or Part 2 did you list the original creditor?
ams
Line of (Check one): El Part 1: Creditors with Priority Unsecured C|aims
Number Street . . . .
U Part 2: Credltors with Nonpriority Unsecured
C|aims
l
city Sme Z[P Code Last 4 digits of account number ____ _ _ __
Ofiicia| Form 106ElF Scheduie ElF: Creditors Who Have Unsecured C|aims page 19_ on_

CaSe 8-18-78630-|38 DOC 1-2 Filed 12/31/18 Eiitei’ed 12/31/18 12234:51

Debtor 1 Mauricio Artola Canalcs
Firet Name Middia Name L“\ N‘ma

m Add the Amounts for Each Type of Unsecured Clalm

 

Case number irrlrnowrn

 

e. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

Tb'tél'pl'am":s; 6a. Domestic support obligations 6a.
' from,?aru: 6b. Taxes and certain other debts you owe the
; government 6b.
§ .. ; ~ 60. C|aims for death or personal injury while you were
l ' j intoxicated 6r:.
6d. Other. Add all other priority unsecured claims
z _ Write that amount here. 6d.
§ Se. Total. Add lines 63 through 6d. 6e,
'T°ial cl;ims 6f. Student loans 6f.

. Obligations arising out of a separation agreement

.fro`rn',Part 2 6g
` ‘ ' 7 or divorce that you did not report as priority

- Sh. Debts to pension or profit-sharing plans, and other

; ` ' § ' 6i. Other. Add all other nonpriority unsecured claims.
l ' ' ' ' Write that amount here. 6i.

; 6]. Total. Add lines Sf through Gi. 6j.

 

 

 

 

 

claims 69-

simi|ar debts 6b.

 

 

Total claim
s 0.00
s 0.00
s 0.00
+ s 0.00
0.00
$
Total claim
s 0.00
0.00
$
0.00
s
45,578.00
+ s
45,578.00
$

 

 

Oiiicial Form 106ElF Schedule ElF: Creditors Who Have Unsecured C|aims

 

Page 1_1_ of L

